ORDER

PER CURIAM.
Appellant, Darryl Wilson, appeals from an entry of directed verdict in this court-tried case, granted in favor of respondent, City of St. Louis Metropolitan Sewer District, at the close of appellant’s evidence on a claim of racial discrimination. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.